DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/19/2020, 08/30/2022, 10/04/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


	Claim Status
Claim 1 has been amended; support for claim 1 is found in original claim 8.
Claim 8 has been cancelled.
Claim 9 has been added, support is found in Figure 1. No new matter has been added.
Claims 1-7 and 9 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunaki et al. (US 2016/0254517 A1-hereinafter Tsunaki) in view of Takasu et al. (US 2017/0117510 A1-as cited in the IDS) and evidenced by NPL- Thermal Expansion-Linear Expansion Coefficients.


Regarding claim 1, Tsunaki teaches a sealed battery comprising:
an electrode body (Tsunaki Figure 2 electrode body 170);
a case that stores the electrode body (Figure 2, battery can 101);
an internal terminal connected to the electrode body inside the case ([0050] connection terminal 115);
a plate-shaped external terminal joined to the internal terminal outside the case ([0050] negative electrode external terminal 105); and
an insulating holder arranged between the case and the external terminal (Figure 7B, external insulator 160, battery lid 102, external terminal 105), wherein:
the internal terminal includes:
	a collector connected with the electrode body inside the case (Collector 190);
a shaft part that passes through the case, the insulating holder, and the external terminal and is exposed outside the case ([0055] shaft portion 115a); and
a crimping part that is provided in an end portion of the shaft part outside the case and extending along an upper surface of the external terminal (Figure 8B, 115g is read as the crimping part having the structure as require in the claim); and
the external terminal arranged outside the case is configured so that a linear expansion coefficient on a side of the upper surface of the external terminal and a linear expansion coefficient on a side of a bottom surface that is in contact with the insulating holder are different from each other ([0053] external terminal 105 is made of a first alloy portion 105a (aluminum) and a second alloy portion 105b (copper); the different metals have different linear expansion coefficients as evidenced by NPL-Thermal Expansion- Linear Expansion Coefficients, Aluminum coefficient value is 21-24 and copper is 16-16.7).

The limitation of the crimping part being formed by pressurizing and deforming an upper end portion of the shaft part is a product by process claim limitation. Only the final product of the crimping part is provided in an end portion of the shaft part outside the case and extending along an upper surface of the external terminal is require by the claim. The product-by-limitations of claim 1 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 1 as written does not distinguish the product of the instant application from the product of the prior art. 
	Tsunaki teaches wherein caulking is done to fix an external terminal 105 and a connection terminal 115 and some regions are furthered laser welded, however, the crimping part 115g is not taught to be further welded to the external terminal (Tsunaki [0090]). Tsunaki fails to teach wherein a welding mark is formed across the crimping part of the internal terminal and the external terminal.

Takasu discloses a battery and manufacturing method for a battery and is concerned with the structure of the cap plate. Takasu is analogous with Tsunaki as both are in the same field of endeavor of battery cap plate and connections therein. Takasu teaches wherein a continuous bead 56b is welded to electrically connect an outer peripheral edge portion of the crimped portion of the electrode outside member to an extending portion of a current collecting member (Takasu Figure 4, bead 56b; [0049-0050]).
Therefore, it would have been obvious in view of a skilled to replace caulking the external terminal 105 and connection terminal part 115g for welding that forms a bead as taught by Takasu. Both caulking and welding are used to physically and secure an electrical connection between the external terminal and the connection terminal. Caulking and welding are known alternatives to create a physical connection and a skilled artisan would be able to replace caulking with welding.  See MPEP 2143.

Regarding claim 2, modified Tsunaki teaches all the claim limitations of claim 1. Tsunaki further teaches of the external terminal containing two metals wherein the top metal is made of aluminum, having a higher linear expansion coefficient, and the bottom metal layer is made of copper, having a lower linear expansion coefficient ([0053]). Tsunaki fails to teach wherein the opposite is true wherein the bottom surface has a larger linear expansion coefficient than the upper surface, however, a skilled artisan would be able to rearrange the two metal layers such that the aluminum layer is the bottom layer and the copper layer is the top layer. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 3, modified Tsunaki teaches all the claim limitations of claim 2. Tsunaki further teaches wherein the external terminal is a plurality of metal layers laminated along an axis direction of the shaft part (Tsunaki Figure 8B, [0053] external terminal 105 with metal layers 105a and 105b and laminated in the axis direction, end face portion 115g of the connection terminal 115).

Regarding claim 4, modified Tsunaki teaches all the claim limitations of claim 3. Tsunaki further teaches wherein the external terminal is two metal layers laminated along the axis direction of the shaft part (Figure 8B and metal layers 105a and 105b); and
the linear expansion coefficient of a second metal layer arranged on the side of the bottom surface is larger than the linear expansion coefficient of a first metal layer arranged on the side of the upper surface (Tsunaki teaches the opposite of this as aluminum is the top layer and copper is the bottom layer, however, through the modification of claim 2 these layers can be switched leading to a configuration of the upper metal layer being copper and having a lower linear expansion coefficient and the bottom layer being aluminum and having a higher linear expansion coefficient).

Regarding claim 5, modified Tsunaki teaches all of the claim limitations of claim 4. Tsunaki further teaches wherein the external electrode contains multiple metal layers and that the external electrode can be used a positive electrode external terminal or a negative electrode external terminal ([0053], [0094]). Tsunaki originally teaches that the upper layer contains aluminum, however, fails to teach wherein the second metal layer contains magnesium. While Tsunaki fails to teach magnesium metal, copper can be interchangeable with magnesium therefore a skilled artisan would find it obvious to use magnesium instead of copper for the second metal layer.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 6, modified Tsunaki teaches all the claim limitations of claim 4. Tsunaki further teaches that the external terminal can be a negative electrode external terminal or a positive electrode external terminal ([0053] and [0094]) that is connected electrically to a negative electrode of the electrode body through the internal terminal ([0053] Figure 8B); and
the first metal layer is made from copper, and the second metal layer is made from aluminum (Tsunaki teaches the opposite of this as aluminum is the top layer and copper is the bottom layer, however, through the modification of claim 2 these layers can be switched leading to a configuration of the upper metal layer being copper and having a lower linear expansion coefficient and the bottom layer being aluminum and having a higher linear expansion coefficient).

Regarding claim 7, modified Tsunaki teaches all the claim limitations of claim 1. Tsunaki further teaches wherein the external terminal is configured so that the linear expansion coefficient on the side of the upper surface is larger than the linear expansion coefficient on the side of the bottom surface (Tsunaki Figure 5a, [0053] first alloy portion 105a is made of aluminum having a linear expansion coefficient of 21-24 and the bottom surface 105b is made of copper having a lower expansion coefficient of 16-16.7).

Regarding claim 9, modified Tsunaki teaches all the claim limitations of claim 1. Tsunaki fails to teach where in the external terminal is curved so at least a portion of the external terminal and the insulating holder are spaced apart.

Takasu discloses a battery and manufacturing method for a battery and is concerned with the structure of the cap plate. Takasu is analogous with Tsunaki as both are in the same field of endeavor of battery cap plate and connections therein. Takasu further teaches wherein the electrode outside member 57 is curved and spaced apart from the insulating member 80 (Figure 4). 

    PNG
    media_image1.png
    645
    893
    media_image1.png
    Greyscale

Therefore, it would have been obvious to change the shape of the electrode external terminal to have a curved section that does not contact the insulating member. This is a simple change of shape of the electrode external terminal to have a curved section as taught by Takasu.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Response to Arguments
Applicant’s arguments, see remarks, filed 08/04/2022, with respect to the rejection(s) of claim(s) 8  under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn. Upon further search and consideration, a new rejection is presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727